Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 1 of 8




           EXHIBIT 8
    Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 2 of 8


                                                                    111111111111111111111111111111
                                                                                          US007190001B2


d2) United States Patent                                                (io) Patent No.: US 7,190,001 B2
     Taki                                                               (45) Date of Patent: Mar. 13,2007


(54) GAN BASED SEMICONDUCTOR LIGHT                                   (56) References Cited
      EMITTING DKVICE AND METHOD OF
                                                                                     U.S. PATENT DOCUMENTS
      MAKING THE SAME
                                                                            5,760,426 A * 6/1998 Marx et al. ................. 257/190
(75) Inventor: Tetsuya Taki, Aichi-ken (JP)                                 6,326,638 Bl * 12/2001 Kamiyama et al. ........... 257/13
                                                                            6,927,i64 B2* 8/2005 Biwaetal, ................. 438/674

(73) Assignee: Toyoda Gosei Co., Ltd., Alclii (JP)
                                                                                  FOREIGN PATENT DOCUMENTS
( * ) Notice: Subject to auy disclaimer, the term of this
                  patent is extended or adjusted under 35            JP 10-215029 8/1998
                  U.S.C. 154(b) by 0 days.                           :r- cited by examiner

(21) Appl. No.: 10/926,398

(22) Filed: Aug. 26, 2004                                            Prnnar)' Examiner — Wai-Siug Louie
                                                                     (74) Attorney, Agent, or Firm —McGhm IP Law Group,
(65) Prior Publication Data                                          PLLC
      US 2005/0056850 Al Mar. 17, 2005                               (57)                     ABSTRACT
(30) Foreign Application Priority Data                               A GaN based semiconductor light emitting device lias: au
  Sep. 17, 2003 (JP) ............................. 2003-324571       active layer disposed berween an n-type layer and a p-type
                                                                     layer; and a polycrystalliue uitride based semiconductor
(51) Tnt.CL                                                          uneven layer disposed between the a-type layer and the
      H01L 27/15 (2006.01)                                           active layer. '\'he active layer is fonned uneven according to
(52) U.S.C1. ............................ 257/79; 257/13; 257/94;    the uneven form of the polycrystalliue uitride based semi-
                                                        257/103      conductor iiucvcu layer.
(58) Field of Classification Search „,„..,..,.......... None
       See application file for complete search histoiy.                             20 Claims, 3 Drawing Sheets




                                    11 PAD ELEGTRODE
                                                              W TRANSPARENT ELECTRODE


                                                                        -9 p-GaN:M& CONTACT LAYES
                                                                        -8 p-Alo.i2Gao.88^Mg CLADDING LAYER

                                                                        »5 lno.25Gao.7sN WELL LAYER
 6 GaN BARRIER<3?                                                   ^--4 A IN UNEVEN LAYER
        LAYER
                                                                                                 • 12 n-ELECTRODE
                                          n-GaN:Si CLADDING LAYER                                -3

                                                                                                 -2 AtN BUFFER LAYER




                                                                                                                                              coun-r WQSTWO


                                                                                                                                   Exhibit;
                                                                                                                                   w'tnessEjSp^Ph])
                                                                                                                                   Date: Ji/C[/g^
  Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 3 of 8




U.S. Patent          Mar. 13,2007 Sheet I of 3                    US 7,190,001 B2




                                              /
                      11 PAD ELEGTRODE
                     i                10 TRANSPARENT ELECTRODE


                                             -9 p-GaN:Mg CONTACT LAYER
                                             -8 p-Aio.uGao.eaNiMg CLADDIN6 LAYER

                                                  lno.2sGao.75N WELL LAYER
 6 GaN BARRIER<^E                          i^A A IN UNEVEN LAYER
    LAYER           >\ /\ /\ /\~ /\
                                                                12 n-ELECTRODE
                         n~GaN:Si CLADDING LAYER

                                                                2 A IN BUFFER LAYER
 Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 4 of 8




U.S. Patent Mar. 13,2007 Sheet 2 of 3                US 7,190,001 B2




                          FIG. 2A
                              40 A IN LAYER

               n-GaN:Si
                                             2 A IN BUFFER LAYER
         SAPPHIRE SUBSTRATE              1




                           FIG. 2B

                                  4 AIM UNEVEN LAYER
     /\ /\ /\ ^\ y\ y\
                                        -3
               n-GaN:Si
                                             2 A IN BUFFER LAYER
         SAPPHIRE SUBSTRATE              1
 Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 5 of 8




U.S. Patent Mar. 13,2007 Sheet 3 of 3                   US 7,390,001 B2


                               F/i
               40000


                                                -d)
               30000
         w
         CL
         0
        <^
        w
               20000
        vs
         a?
         m
                                       (3)      ,(2)
               10000



                          t -tf^^ —L
                   350 400 450 500                     550
                               WAVELENGTH(nm)




               40000 h



               30000 h
          w
          Q.
          u
         ^—'                                           480 ^
         </?                                                 LLJ
         GO

               20000 ^
         £2=
         ca                                            w^
               10000 k



                                                       430
                         10 20 30 40              50
                          AIN HEATING TIME
   Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 6 of 8




                                                 US 7,190,001 B2
                            1                                      2
      CiAN BASED SEMICONDU<:TOR LIGHT themially trealiug ihe amorplious nitride based semicon-
      EMITTING DEVICE AND METHOD OF ductor layer at a temperature higher than the predetermined
             MAKING THE SAME temperature to form a polycrystallme mfride semiconductor
                                                               uneven layer;
  The present application is based on Japanese patent 5 forming ail active layer on the polycryslalliue uitride
application No. 2003-324571, the entire contents of which semiconductor uneven layer; and
are incorporated herein by reference. fonumg a p-type GaN based semicouductor .layer ou the
                                                               active layer.
        BACKGROUND OF TRIE INVENTION
                                                            10 BRJEF DESCRIPTION OF THE DRAWINGS
  1.     Field            of     the         Invention                         _.   „   .   ,   .,   ..     .   ,   .
  •nic invention relates to a GaN based semiconductor light _Jhc Prcted embodimfuts_accordinS_to.the_invellti011
eimttmg'devic^and'particutarly~'relates'to'a~GaN"basced wmte exPlainTi_bdowrefeffmgto thedraw?lg^
seimc^ductor7igl7e^nmg7evice7hat the emission dB^ , ,mG-lis a_schematic^ssse^lonal,vlew^^
ciency"cmbemc^ased7aiTJa"n^od"o^ 15 bTdJelmcouductoLli?Lemiu^g^ in a preferred
                                                                               according to the mveutiou;
  2. Description of the Related Art ^"^.T" "''"'-1"'"°..'" """"_~","""?i -.•.-. ..1-.....:.
                                                                     r. 2A is a iidiemalic cross sectional view showing an
 ^ Japanese patent appfication^id-open^No.^10-215029 AlNTayer 40 formecTprior to famiinganAtN uneven layer
discloses a GaN based semicouductor light eniittmg device ^ '^ ^Q ^.
that is provided with: a thiu film layer that is formed imeven ^ - HG"2D'is a schematic cross sectional view showing the
on a uitride semiconductor layer under th^conditions that "" ^^ yneven-layer-4-bemg formed imeven;
fee kttice constant uusmatch of the ^tluu fflm layer to the - -^^ -^ ^-^ ^wmg^avelength-brighlness char-
nitride seimcoudnctor layer is ±3% or greater and Uie acterfstics'm' G^f based^emicoudHrtor liiht emitting
Ihickness of the llun film layer is 50 A nr less, and an active devTceFof the i7wenti"on'and"prior7rt;"aud
layer that is of mtride semiconductor i^hidmgmdiiim. In ^ p^ 4-,s"a-graph showing mlatiousMps between A1N
this structure, the aclive layer is provided whh Nmdium). - ^^ ^ atiIbnghtness'^dbetweeuAlN hearing time
poor region and In-nch region due to being fomied uneven ^ peak waveTength'in the GaN based semicouducto'r light
Itjs therein stated that thejictive layer has a quanlum dot emittiuE-devices-of7hemvenfion.
effect or quantum box effect and thereby, the emission
efliriency can be iucreased. . . 30 DETAILED DESCRIPTION OF THE
  Thus, the uneven thin film layer has to be formed under PREFERRED EMBODIMENTS
the limited growth conditions.
                                                                  FIG. 1 is a schemalic cross sectional view showing a CiaN
           SUMMARY OP THE INVBNTION l,ased yeinjcondyctor !ight emitting device in the preferred
                                                            35 embodiment according to the invention.
  It is ail object of the invention to provide a GaN based in the GaN based semiconductor light enufting device, an
semiconducfor light emitting device that has increased emis- AIN buffer layer 2 is fanned ou a sapphire snbstrate 1 in low
sion efficiency, lemperalure growth. On the bufl'er layer 2, n-type (raN:Si-
   It is a farther object of the invention to provide a method doped cladding layer (which also Functions as a contact
of making the GaN baBed semiconductor light emilting 40 layer) 3 is formed. On the n-GaN claddmg layer 3, the AJN
device that has increased emission efHciency, under simpli- uneven layer 4 is formed. On the A1N uneven layer 4,MQW
ficd growth conditions. (=multiquantmn well structure) 7 is formed that is provided
  According to a first aspect offhe invention, a GaN based with three uneven-fomied Liy25Crao75N well layers 5 and
semiconductor light emitting device comprises: two uueveu-formed GaN barrier layers 6 which are alter-
  an active layer disposed between au u-type layer and a 45 "atdy disposed. On the MQW 7, a Mg-doped p-lype
p-type layer; and - - - Aly ^^Gag ggN claddmg layer 8 is formed, Onthep-claddmg
  a'polycrystallme nilride leased semiconductor uneven layers, aM-dopedp.typeGaN contact layer9 isformed.By
laye/disposed between the n-type layer aud the active layer, etchinS Part of t[le PlGaNcontactjtayer ?' P:Alo."Gao.8sN
  wherem the active layer is'formed uneven according to claddul§ layer 8;.MQW 7.audn:GaN claddmg layer,3), a
the uneven form" of the polycrysteilme'nitride based ~^m- so partial surface of the u^GaN claddmg layer 3 is exposed. An
                    ^— —"— —— """ -— n-t^eelectrode 12 is formed ou the exposed siifface. On the
                                                                                  ), a tninspareut electrode 10
  According 1o a second aspect of the iuventiou, a GaN ^^^'lu^iu^^".'t"'l'^"^l^l
                                                       a pad clectrodc 11 are formed.
                                                            In the above stmctnre, when a forward vol
  an active layer disposed between an n-type layer and a _ +t.-^^"i" ^^aLl"^~:^"'/
                                                            55 through bonding wires (uot shown) bonded onto the
                                                         efeclrode 11 and n-eleclrode 12, holes and electronK as
  anMN uneven layer disposed between the n-lype layer carriers are recombined in the lUo^Gao^N wel3 layers 5 to
and the active layer, ^ ^ ^ ^ emit liglit/and the emitted light is externally radiated
  wherein the active layer JK formed uneven according lo through"the trauspareut electrode 10.
the uneven form of Uie AIM uneven layer, , . „ 60 Since the ^Ga^ well layers S are formed uneven,
  According to a fhird aspect of the inveution, a method of ^ey can havtTa nonuniformUy in composition and an
makiug a GaN based seiiucouductor liglit emitting device enlarged surface area. Thereby, the emission efficieucy can
comprises the sleps of: be increased.
  forming an n-type GaN based semiconduclur layer on a Referring to FIGS. 1 aud 2A-2B, the method of making
substrate; 65 a GaN based semicoudnctor light emilting device in the
  fonning an amorphoiii* nitride based semiconductor layer preferred embodiment of the invention will be explained
at a predetermined temperature; below.
      Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 7 of 8




                                                      US 7,190,001 B2

     Hie sapplnre snbslrale 1 witli a crystal growth surface on    device in the embodimenl, where tlie A1N layer 4U is grown
(0001) face is washed using organic solvent, and then is           under the conditions of growth temperature of 400° C, and
placed on a susceptor of growth furnace in a MOCVD                 growth time of 10 sec, and the AIM uneven layer 4 is formed
apparatus. The growth furnace is evacuated Eiud then is            by thermal treatment at 830° C.
heated to about 1200% wliile supplying hydrogen. Thereby, 5          Curve (2) iudicates a wavelengtli-brightuess characteristic
hydrocarbon gas adsorbed to the surface of the sappliire           of GaN based semiconductor light emlttiug device in
substrate 1 can be removed to some extent.                         another embodiment, where the A1N layer 40 is grown under
     Then, the sapphire snbstrate 1 is cooled to about 600" C.,    the conditions ofgrowfli temperature of 400° C. and growtli
and the A1N buffer layer 2 with a tliiclmess of about 50 um        time of 15 sec. aud tlie A1N uneven layer 4 is formed by
is fanned on the sapphire substrate 1 in low temperature 10 thermal treafmenl at 830° C.
growth while supplying TMA (trimethy] aluminum) aud                  Curve (3) indicates a wavelengtli-brightness characteristic
NH (ammouium).                                                     of GaN based semiconductor light emitting device in prior
  Then, the supply of TMA is stopped and the substrate             art, where the A1N imeven layer 4 is not formed. The
temperature is raised (n 1000° C. The n-CjaN;Si claddinj          brightness of curve (3) is sliown being euJarged teufold,
layer (contact layer) 3 with a carrier concentration of 5x107 i*>
                                                                    In comparisou with curve (3), it is proved that the GaN
cm3 is grown while supplying NHg, TMG (irimcthyl gal-             based semiconductor light emitting device of the embodi-
lium) and Sil-^ (silane).                                         inenis according tu tlie invention has sigiiilicyntly increased
   Then, the sapphirc substrate 1 is cooled to about 400" C.,
                                                              emission efficiency as shown in curves (1) and (2),
and the A1N layer 40 with a thickness of about 10 A is
                                                                The A1N uneven layer 4 thus conductive to the iucreased
formed on ihe n-lype <jaN cladding layer 3 wlule supplying 20 emission efliciency only has Eo be grown using the thermal
TMA and NH, for about 10 sec. (FIG. 2A).
                                                                   treaunent in addition to the regular growth process. In other
  Then, the supply of source gas is stopped aud the tcm-
                                                                   words, it does not need the etching process to be inserted in
perature of sapphire substrate 1 is raised to about 830° C.
                                                                   the growth step of semiconductor layers in prior art as
Thus, theAlN layer 40 is coalesced by the Ihermal treatment
                                                               described earlier. Thus, the method of the invention can be
and the A1N uneven layer 4 is formed (FIG. 2B), 25
                                                               simplified in fabrication process.
   Then, tlie temperahire of sapphare substrate 1 is raised to
                                                                  FIG, 4 is a graph showing a relationship (curve (1))
about 700° C.. and (he Iiio.25^Jclo-75^ we^l layer 5 with a
                                                               between A1N heatmg time and brightness aud a relationship
thickness of 30 A is formed supplying NII^ TMG aud TMI
                                                               (curve (2)) between A1N heating time and peak waveleugth
(trimethyl indium). The IUo.2sGao.75N well layer 5 is grown
                                                               in the GaN based semiconduclor light emiHing devices of
uneven according to the form ofAlN uneven layer 4. 30
                                                                   the invenlion.
     Then, the temperature of sapphire sitbstrate 1 is raised to
                                                                     As seen from FIG. 4, it is desirable that the thermal
880° C.. aud The GaN barrier layer 6 with a tluckiiess of 170
A is grown, 'I^e CraN barrier layer 6 is grown uueveu
                                                                   trealrnenl lo (he A1N layer 40 lo produce the A1N uneven
                                                                   layer 4 is conducted for abuut 2 to 15 sec. since the
accordmg to the uneven surface ol'Iu^ ^Gao j^i well layer
                                                            brightness increases m the time region, while having a peak
5.                             35
                                                            value at around 10 see. In other words, it is not desirable the
  Subsequently, two IUo.25(Jao.7sN well layers 5 aud one
                                                            thermal treatment is conducted outside the time region since
GaN barrier layer 6 are alternately grown according to file
                                                            the brightness lowers there. On the other baud, the peak
abovementioned growth conditions of liiQ^Ga^ ^N well
                                                                   wavelenglh is shifted to the longest, 480 imi, at the heating
layer 5 aiidGaN barrier layer 6. Thus, the MQW 7 composed
                                                                 lime uf abuut 15 s,uc. and it is olherwise Klnflud to shorter
"f, each in total, Eliree I"o.25^ao.75N well layers 5 and two 40
                                                                 side, e.g., 460 nm at about 10 sec, Thus, the brightness and
GaN barrier layers 6 is fanned. As shown in FIG. 1, the
MQW 7 is fanned uucvcu as a whole.
                                                                 peak wavclcngtli can be arbitrarily controlled by the A1N
                                                                 heating time.
    Then, the temperature of sapphire substrate 1 is raised to
1000" C., and the Mg-doped p-type Alo.iaGapggN claddmg                Although in the above embodiment the A1N uneven layer
layer with a thickness of 200 A is grown supplying TMA, 45         4 is ofAlN, it may be ofAlGaN, GaN, IuGaN or luN.
TM(i, NH, and Cp^Mg (biKcyclopenladieuyl magnesiLim).                 Although in the above embodiment the uueveu portions of
     Then, the temperature of sapphire substrate 1 is kept at      A1N uneven layer 4 are formed dispersed in a dotted pattern,
1000° C., and the Mg-dopcd p-type GaN contact layer 9 is           they may be formed communicated each other at the bottom.
grown supplying TMG, NH3 and CpgMg.                                  Al though the iuvejitiou has been described with respect to
   Fhen, usiug a given etchaiil, part of the p-fype GaN 50 the specific embodiments for complete and clear disclosure,
contact layer 9, p-type AlGaN cladding layer 8, MQW 7 and  the appended clamis are not to be thus limited but are To be
n-type GaN:Si cladding layer 3 is removed to expose the            construed as embodying all modifications and alternative
partial surface ofn-type GaN:Si claddmg layer 3.                   constructions that may occur to one skilled In the art which
     Then, the transparent electrode 10 and pad electrode 11       fairly fall within the basic teaching herein set forth,
are formed on the p-typc GaN contact layer 9, and the u-type 55
electrode 12 is formed on ihe n-type GaN:Sl cladding layer
                                                                     Wliat is claimed is;
3.
                                                                     1. A GaN based semiconductor light emittiug device,
     Tlie GaN based semiconductor light emittiug device thus
                                                                   compnsmg:
made by tlie above growth prucesK is providud with the
uueven-ibrmed Iiig ^Gao^N well layer 5 (hat allows the GO            an active layer disposed between au u-type layer and a
nonuniformity m composition and the enlarged surface area.              p-type layer; and
As a result, the emission efficiency cau be increased.               a polycrystalline uitride based semiconductor discoutinu-
  PIG. 3 is a graph showing wavelength-brightness char-                 ous layer disposed between fhe n-type layer aud the
acteristics in GaN based semiconductor light emitting                   active layer,
devices yF the iuventiou and priur art. 65                           wherein the active layer is Formed acuoniing to the
     In FIG. 3, curve (1) indicates a wavelength-brightnesK           uneven discnntinuous form o-T the polycryslalline
charactcnstic of GaN based scmicouductor liglit emitting               iiitridc based scmicouductor disconlimious layer.
    Case 5:17-cv-02952-EJD Document 183-8 Filed 12/11/18 Page 8 of 8




                                                    US 7J90,001 B2
                               5
  2. '1'he (jitN based semiconductor light emiLting device            13. A GaN based semicnnductor light emitting device,
according to claim 1, wherein:                                     comprising:
  the polycrystalline nitride based semiconductor discou-             an u-type layer;
       tinnous layer is formed by thennally treating an. amor-        ail polycrystalliue nitride based Bemiconducfor discon-
       phous nitride based semiconductor layer.                  5 tinuous layer disposed on the n-type layer;
  3. The GaN based semiconductor light emitting device                an uneven active layer disposed on the polycrystalline
according to claim 2, whereiu:                                          nitride based semiconductor discontinuous layer; and
  the amorphous mtride based semiconductor layer includes             a p-type layer disposed on the active layer,
     at feast one ofAlN, AlGaN, GaN, InGaN and InN.          wherein a form of the uneven active layer corresponds to
  4. The GaN based semiconductor light emitting device 10 a form oftlie polycrystalliue nitridc based semiconduc-
accordiug to claim 1, wherein:                                          tor discontinuous layer.
  tlie active layer includes a multiquantum well structure            14. The GaN based semicouductor light cmittiDg device
       that includes a plurality of InGaN well layers,             according to claim 13, wherein the uneven active layer
  5. A GaN based iiemiconductor light emitting device,             includes:
comprising:                                                           a plurality of uneven InGaN well layers which are alter-
  an active layer disposed between an n-type layer and a
                                                                         uately disposed wifli a plurality of uneven GaN barrier
     p-type layer; and                                                  layers.
  all AIN discoutiuuous uneven layer disposed between the            15. The GaN based semiconductor light emitting device
   n-type layer and (he active layer,
                                                                   according to claim 14, wherein each of the plurality of
  wherein the active layer is formed uneven according to
                                                                   uneven InGaN well layers is unevenly formed according to
   the discoutimious form of the AIN discontimious
                                                                   the polycrystalline nitride based semiconductor discourimi-
       iiaeveu layer.
                                                                   ous layer.
  6. The GaN based semiconductor light emitting device
                                                                     16. The GaN based semiconductor light emitting device
according to claim 5, wherein:
                                                                   according to claim 14, wherein each of the plurality, of
  the active layer includes a multlquautum well structure
                                                                   uneven GaN barrier layers is unevenly formed according to
     that includes a plurality of InGaN well layers.
                                                                   the polycrystallinc nifride based semiconductor discontmu-
  7. The GaN based Kemiconductor light emitting device
                                                                   ous layer.
accordmg to claim 1, wherein the active layer includes:
                                                                      17. The GaN 'based semicouductor light emitting device
  a plurality of uneven IuGaN well layers which are alter-
                                                                   according tu claim 13, wherein the u-type layer includes:
    nately disposed with a plurality of uneven GaN barrier
                                                                an n-type GaN:Si-dopcd cladding layer.
      layers.
                                                                18. The GaN based seuucouductor light emitting device
   8. The GaN based semiconductor light emitting device
according to claim 7, wherein each of the plurality of uneven according to claim 13, wherein the p-lype layer includes:
IuGaN well layers is uneveuly formed according to tlie          an Mg-dopcd p-type AlGaN cladding layer disposed on
polycrystalline uitride based semiconductor discontiuuous ^ the active iayer.
                                                                19. The GaN based semiconductor light emitting device
layer.
                                                                   according to claim 1, wherein the active layer includes a
   9. The GaN based semiconductor light emitting device
according to claim 7, wherein each of the plurality of uneven      multiquantum well structure that iucludcs a plurality of
GaN barrier layers is mieveuly formed accordiug to the             luGaN well layers,
poly cry sla lline mtride based semiconductor discontinuous 40 wherein the u-type layer includes au n-type GaN:Si-doped
layer.                                                                  claddiug layer, and
  10. The GaN based semiconductor light emitting device               wherein the p-typc layer includes an Mg-dopcd p-typc
according lo claim 1, wherein. the u-type layer includes:               AlGaN cladding layer disposed on the active layer.
  an n-type GaN:Si-doped claddiug layer.                              20. The GaN based semicouductor light emitting device
  11. The GaN based semiconductor light emlttiug device 45 according to claim 13, wherein the uneven active layer
according to claim 1, wlterein the p-type layer includes:  Includes a plurality of uneven LaGaN well layers which are
  an Mg-doped p-type AlGaN cladding layer disposed on      alternately disposed wilh a plurality of uneven GaN barrier
       the active layer.                                           layers,
   12. The GaN based semicouductor light emitting device       wherein the n-type layer includes an u-type GaN:Si-doped
according to claim 1, wherein Ihe polycrystalllue nitride 50 cladding layer, and
based semiconductor discontinuous layer includes at least      whereiu the p-type layer includes an Mg-doped p-type
one of polycrystaHiue A1N, polycrystalline AIGaN, poly-          AlGaN claddlug layer disposed on the active layer.
crystalline GaN, polycrystailiue InGaN and polycrystaUme
InN.
